Citation Nr: 0611225	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  99-08 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
migraine headaches.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for dermatitis.  

6.  Entitlement to service connection for major depressive 
disorder.

7.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971 and from October 1990 to October 1991.  The 
veteran also had additional service in the U. S. Army Reserve 
and Florida Army National Guard.  He was discharged from the 
National Guard in August 1996.

The veteran requested that he be afforded a VA Travel Board 
hearing at the time he submitted his substantive appeal in 
May 1999.  The veteran was scheduled for his hearing in June 
2003 and notified of the date in May 2003.  The veteran 
failed to report for the hearing.

The veteran has not requested that his hearing be rescheduled 
or indicated that he had good cause for not reporting for the 
scheduled hearing.  Accordingly, the Board finds that the 
veteran has withdrawn his request for a hearing and will 
adjudicate his claim based on the evidence of record.  See 
38 C.F.R. § 20.704(d) (2005).  


FINDINGS OF FACT

1.  The veteran was denied service connection for migraine 
headaches by way of a rating decision dated in March 1972.  
Notice was provided in April 1972.  The veteran did not 
perfect an appeal and the decision became final.

2.  The evidence associated with the claims file subsequent 
to the March 1972 decision is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim of service connection for migraine 
headaches.

3.  The veteran's migraine headaches disorder preexisted 
service and was not permanently aggravated by service.

4.  The veteran's migraine headaches, hiatal hernia, contact 
dermatitis, depressive disorder, and degenerative disc 
disease of the thoracolumbar spine are not related to his 
military service

5.  There is no evidence of a current disability of 
emphysema.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for migraine 
headaches has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran does not have migraine headaches that are the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

3.  The veteran does not have a hiatal hernia, emphysema, 
dermatitis, major depressive disorder, or degenerative disc 
disease of the thoracolumbar spine that is the result of 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, arthritis may be presumed to 
have been incurred during service if the arthritis becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 CF.R. §§ 3.307, 3.309 (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2005).  

I.  New and Material Evidence for
Service Connection for Migraine Headaches

The veteran originally submitted a claim for entitlement to 
service connection for migraine headaches in December 1971.  
His claim was denied by way of a rating decision dated in 
March 1972.  Notice of the rating action was provided in 
April 1972.  He did not appeal and the decision became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2005).  As a result, 
service connection for migraine headaches may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge, supra.  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the prior rating decision the veteran had 
served on active duty from October 1969 to July 1971.  His 
service medical records (SMRs) for that period show that he 
reported a history of frequent or severe headaches and 
hayfever on his pre-induction physical examination history, 
Form SF-93, in June 1969.  The military examiner noted that 
headaches were not shown at the time of the examination.  The 
SMRs reflect that the veteran was seen with a complaint of 
headache on one occasion in May 1970.  He reported a history 
of migraine headaches and said that he had one a month.  The 
veteran was prescribed Cafergot.  The veteran's July 1971 
separation physical examination was negative for any report 
of migraine headaches.

The veteran was afforded a VA examination in February 1972.  
He told the examiner that he had mild, infrequent headaches 
prior to service.  He said that the headaches were more 
frequent and severe during service and affected his ability 
to do his job.  The veteran also said that he had headaches 
after service that were more severe than those prior to 
service but not as severe as when he was in service.  The 
examiner provided a diagnosis of migraine headaches, 
infrequent and readily relieved by medication, not 
incapacitating.

The veteran's claim for service connection was denied in 
March 1972.  The RO determined that the veteran's claimed 
disability existed prior to service and that there was no 
evidence to show it was aggravated during service beyond its 
normal progression.

The veteran submitted his request to reopen his claim in 
October 1997.  The evidence added to the record since the 
March 1972 rating decision includes additional SMRs for the 
period from 1976 to 1996, Certificate of Discharge from the 
National Guard effective August 1996, VA treatment records 
from March 1997 to January 2004, and VA examination reports 
dated in March 1998 and April 2005.

All of the evidence is new to the record.  The additional 
SMRs contain one mention of the veteran having a severe 
headache in August 1995.  The SMRs also contain a number of 
military physical examinations between 1976 and 1993, some 
seven in total.  The veteran was never found to have 
headaches or to complain of headaches by history at the time 
of any of the examinations.  

The veteran was afforded a neurology examination in March 
1998.  He gave a history of headaches before, during, and 
after service.  He said that they were worse during his 
service from 1969 to 1971 and that they sometimes kept him 
from doing his job.  The veteran had continued to have 
headaches after service but said that they were not as bad.  
The examiner provided a diagnosis of chronic vascular tension 
headaches.  

The veteran was afforded a psychiatric examination in March 
1998.  He told that examiner that he had a history of 
migraines in childhood and adolescence.  He also said that 
his migraines were getting more severe and of longer 
duration.  

The VA treatment records show that the veteran was seen in 
March 1997 at which time he gave a history of migraines.  The 
veteran was noted to be able to treat his symptoms with 
Tylenol.  The veteran had a complaint of minor headaches in 
October 2000 with an assessment of questionable migraines.  
However, entries dated in August 2001 and January 2004 noted 
that the veteran had no complaints of headaches.

The Board finds that the evidence discussed supra to be 
material.  The Board further finds that this new and material 
evidence bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim for service connection for migraine headaches is 
reopened.  

Reopened Claim

In addition to the above-mentioned requirements for service 
connection, it should also be noted that claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities.  38 U.S.C.A. §§ 1111, 1137.  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999) (history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material evidence 
in determinations as to inception (citing 38 C.F.R. § 
3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

In addition, a pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a) (2005).  

The veteran reported that he had headaches prior to service 
when he checked the appropriate block on his medical history 
form as part of his pre-induction physical examination in 
June 1969.  The veteran told the VA examiner that he had 
mild, infrequent headaches prior to service at the time of 
his examination in February 1972.  The veteran further 
related that he had migraines prior to service at the time of 
his March 1998 VA neurology and psychiatric examinations, 
respectively.  He stated that he had the headaches through 
childhood and adolescence at the latter examination.

Although headaches are a type of disability that does not 
lend itself to ready observation by an examiner, the multiple 
statements of the veteran serve to establish, by clear and 
unmistakable evidence, that he had headaches prior to service 
in 1969.  There is no evidence of record to contradict the 
veteran's assertions of having headaches prior to service.  
Thus, after a review of all of the evidence of record, the 
Board finds that the veteran's headaches disorder preexisted 
his military service in 1969, and later periods of service.  
See Harris, 203 F.3d at 1350.  The question to address is 
whether there was any permanent aggravation of the veteran's 
condition.

The SMRs for 1969 to 1971 reflect one instance of treatment 
in May 1970.  The July 1971 separation examination contains 
no reference to headaches.  The February 1972 VA examination 
report noted that the veteran's headache were not 
incapacitating and readily relieved by routine analgesics.  
The later SMRs, to include the multiple physical 
examinations, make no reference to headaches, except for the 
one instance in August 1995.  The veteran did not list them 
as an existing condition at any time when he provided 
information on his health status through his subsequent 
periods of service.

Thus there is no evidence to show that the May 1970 clinical 
visit was anything more than treatment for a temporary flare-
up of a preexisting condition.  There is no evidence of a 
permanent aggravation of the veteran's condition during any 
period of military service.

The VA treatment records and March 1998 VA examination do not 
relate the veteran's headaches to his military service.  In 
fact, the records reflect isolated incidents of treatment, 
rather than a continued problem with headaches.  The veteran 
initially complained of headaches in 1997, treated with 
Tylenol, and said he had headaches of longer duration in 
1998.  Yet the 2001 through 2004 treatment records show no 
complaints of headaches and the veteran denying having 
headaches.  This evidence is consistent with the lack of 
complaints and treatment shown throughout his military 
service.  

The evidence of record does not establish any connection 
between the veteran's claimed headaches and any period of 
military service.  His claim must be denied.

In reaching this decision the Board considered the fact that 
the RO did not adjudicate this issue on the basis of new and 
material evidence.  It must be observed, however, that 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues."  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  Hence, as the question whether the evidence 
submitted is new and material is a question of jurisdiction, 
id., and as the Board may not exercise its jurisdiction where 
none exists, Skinner v. Derwinski, 1 Vet. App. 2, 3 (1990), 
the Board is required to determine whether the evidence 
submitted actually was new and material.  In this case the 
Board has determined that the veteran did submit new and 
material evidence to warrant reopening of his case.

In doing so, the veteran has not been prejudiced in this 
case.  His claim was fully developed by the RO.  His claim 
reopened, and all of the evidence of record was carefully 
considered in the adjudication of his claim.  

II.  Service Connection

The veteran's SMRs, for all periods of service, are devoid of 
any reference to complaints or treatment involving a hiatal 
hernia, emphysema, major depressive disorder, or degenerative 
disc disease (DDD) of the thoracolumbar spine.  The veteran 
was seen on one occasion where he complained of an abscess at 
the site of a vaccination in December 1970.  He was also 
noted to have a rash on the right wrist at the time.  There 
were no further entries relating to treatment for any type of 
skin condition.  

The absence of such evidence is very telling in this case, 
and most persuasive, as the veteran was afforded military 
physical examinations in July 1971, April 1976, December 
1977, May 1981, February 1985, August 1989, April 1991, and 
March 1993 and there was no mention of any of the claimed 
conditions on the examinations.  Moreover, the veteran did 
not report any history of the conditions at the time of the 
examinations.

The several clinical records that show scattered treatment 
from 1971 to 1996 do not reflect a diagnosis for any of the 
claimed conditions.  The veteran was seen in June 1994 for 
treatment of pneumonia/bronchitis.  There was never a 
diagnosis of emphysema.

The VA treatment records show that the veteran was diagnosed 
with a hiatal hernia in March 1997.  This was confirmed by an 
upper gastrointestinal (UGI) series.  However, the diagnosis 
was never related to any incident of service.  A chest x-ray 
was interpreted as essentially normal, with no signs of acute 
cardiopulmonary disease in March 1997.  The veteran gave a 
history of migraines that he treated with Tylenol in March 
1997.  A June 1997 pulmonary function test (PFT) provided 
questionable results because the veteran was unable to secure 
the mouthpiece in his mouth without gagging.  A May 1997 
psychiatric screening note said that the veteran was a 
veteran of the "Gulf and Vietnam".  He had symptoms of 
post-traumatic stress disorder (PTSD) but that they were sub-
threshold.  The psychologist noted that the symptoms of 
depression, anger management and career issues were more 
salient.  

The veteran was afforded a dermatology examination in March 
1998.  The veteran said that he had a history of recurrent 
dermatitis on each wrist since service.  There was no 
evidence of dermatitis on the wrists at the examination.  

The veteran was afforded a VA orthopedic examination in March 
1998.  The examiner said that the veteran was discharged in 
1995 after 24 years of active duty [sic].  The veteran 
related that he suffered an episode of severe back pain 
during the Gulf War in 1991 and that the pain had persisted 
since that time.  The examiner noted that the veteran had 
been diagnosed with DDD.  X-rays were interpreted to show a 
narrowing in the T12, L1 vertebrae with anterior wedging and 
some possible narrowing in the disc space.  The diagnosis was 
compression fracture T12, L1, DDD T12, L1, and radiculitis in 
the right leg of unknown etiology.  A report of a magnetic 
resonance imaging (MRI) study showed minimal extradural 
defect at T12-L1 and L1-L2, loss of height of the T12 
vertebral body with both superior and inferior endplate 
changes, and hemangiomas involving the T12 and L1 vertebral 
bodies.  

The veteran was afforded a neurology examination, also in 
March 1998.  The veteran said that he began to experience 
headaches, neck, and back pain in service in 1969.  He said 
that he had headaches several times a month.  The veteran 
said that they would last up to three days.  They were 
holocranial, with a grabbing sensation associated with 
nausea, vomiting, photophobia, or hyperacusis.  The veteran 
also complained of back pain.  The examiner's impressions 
were that the veteran had chronic vascular tension headache 
syndrome with frequent severe headaches only partially 
controlled by over-the-counter medications; and, chronic 
lumbar syndrome with mechanical findings but no evidence of 
radiculopathy or myelopathy.

The veteran underwent a psychiatric examination in March 
1998.  The veteran gave a history of migraine headaches 
during his first period of service but no other medical or 
psychological problems.  The veteran said he was exposed to 
burning pollutants in Southwest Asia and that he had 
difficulty breathing since that time.  The examiner provided 
a diagnosis of major depression, unipolar, with fatigue, 
increased sleep, increased appetite and weight, decreased 
concentration, and decreased energy.  The examiner added that 
the veteran had a severe degree of symptomatology.  He was 
said to be functioning below his usual level of functioning.  
She said that the veteran required treatment for reduction of 
his symptom level.  The examiner also said that the veteran 
had been exposed to pollutants during his tour of duty in 
Saudi Arabia and this, together with his high level of stress 
and fear during his tour of duty in Saudi Arabia "should be 
considered as possibly causing some neuropsychological 
decline."

The veteran was evaluated for his respiratory complaints in 
March 1998, to include having a computed tomography (CT) scan 
of the chest and a another PFT.  The April 1998 CT scan 
report said that the lungs and mediastinum were unremarkable.  
The April 1998 PFT noted, as with the March 1997 PFT, that 
the veteran had difficulty with the testing due to gagging.  
A mild ventilatory defect and a mild restrictive ventilatory 
defect were noted but no there was no diagnosis of emphysema.  

Additional VA treatment records, for the period from August 
2000 to January 2004, do not support the veteran's 
contentions for service connection.  The veteran's GI 
diagnosis was changed to Barrett's esophagus and 
gastrointestinal reflux disease (GERD).  The new diagnoses 
also were never related to the veteran's military service.  
An October 2000 mental health clinic note reported that the 
veteran was depressed because his claim for disability 
benefits had been denied.  The veteran complained of not 
having employment.  He said he would soon not have the means 
to support himself.  The psychiatrist said that the veteran's 
main goal appeared to be to solve his practical problem.  He 
provided diagnoses of adjustment disorder with anxiety and 
depressed mood, dysthymic disorder, personality disorder, not 
otherwise specified, possible schizoid, and rule out PTSD.  
Other records show that the veteran was prescribed an 
inhaler, however, he did not carry a diagnosis of a 
respiratory condition.  Rather the veteran had ongoing sinus 
problems.  

The veteran was seen in January 2004 for an annual physical 
examination.  He had not been seen in the clinic in over a 
year.  The primary finding was the veteran's GERD and 
Barrett's esophagus and low back pain.  There was no mention 
of dermatitis, headaches, or emphysema.  

The veteran was afforded a dermatology examination in April 
2005.  The examiner noted that she had reviewed the claims 
file.  She also noted that the veteran was treated for a rash 
on the right wrist in December 1970.  At the time of the 
current examination, the veteran insisted he had a rash on 
the left wrist.  The veteran said that the rash would flare-
up and that it would last for 3 to 5 days.  There was no 
evidence of a rash on the right wrist.  There was a very 
faint redness on the left wrist.  The diagnoses were contact 
dermatitis of the left wrist and a history of contact 
dermatitis of the right wrist in December 1970.  The examiner 
also opined that it was not likely that the skin disorder of 
the left wrist in 2005 was related to the skin disorder noted 
in service in 1970.

The evidence of record does not support the veteran's claim 
for service connection.  There is no nexus opinion to link 
his hiatal hernia, major depressive disorder, dermatitis, or 
DDD of the thoracolumbar spine to service.  See Caluza, 
supra.  Further, there is no current evidence of emphysema.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
veteran's claim for service connection for the claimed 
disorders is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the claimed disorders.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran's claim for service connection for a left 
shoulder disorder was submitted prior to the requirement to 
provide the notice and assistance referenced supra.  His 
claim for service connection was initially denied in October 
1998.  Review of the record indicates that VA has fulfilled 
its duty to notify this veteran of the types of evidence 
necessary to substantiate his claim for benefits.  The RO 
originally wrote to the veteran in July 2002.  He was 
informed of the evidence necessary to substantiate his claim 
for service connection for the issues on appeal.  He was 
informed of VA's responsibilities in the development of his 
claim, what he should do to help, and to submit evidence to 
VA.  The veteran did not respond to the RO's letter of July 
2002.  The veteran's claim was re-adjudicated in September 
2002.  His claim remained denied.

The veteran's case was remanded by the Board in November 
2003.  The Appeals Management Center (AMC) wrote to the 
veteran in March 2004.  The veteran was again informed of 
what evidence was required to establish service connection.  
He was asked to identify sources of treatment so that records 
could be obtained.  The AMC also informed the veteran of VA's 
responsibilities in the development of his claim and what he 
was required to do.  The veteran was asked to submit any 
evidence in his possession to the AMC.  The veteran did not 
respond to the AMC's letter of March 2004.  His claim 
remained denied and his case was returned to the Board.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's SMRs for 
his later military service were obtained and associated with 
the claims.  VA treatment records were obtained.  The veteran 
was afforded multiple VA examinations.  The veteran was 
scheduled to testify at a Travel Board hearing but failed to 
report without good cause.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.  


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a hiatal hernia is 
denied.

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for dermatitis is denied.

Entitlement to service connection for major depression is 
denied.

Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine is denied.


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


